COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-08-422-CV



THOMAS MCBARRON
 
APPELLANT



V.



BRANDI POPE, CW TELEVISION NETWORK, 				APPELLEES

NBC UNIVERSAL INC., MAURICE POVICH, 

AND MOPO PRODUCTIONS INC.
 

----------

FROM THE 67TH DISTRICT COURT OF TARRANT COUNTY

----------

MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

----------

We have considered the “Stipulation to Dismiss Appeal” filed by appellant Thomas McBarron and appellees Maurice R. Povich and MoPo Productions, Inc.  In accordance with the agreement signed by the parties, we dismiss appellant’s appeal against Maurice R. Povich and MoPo Productions, Inc.  
See
 Tex. R. App. P. 42.1(a)(2), 43.2(f). 

Furthermore, because these parties have agreed to dismiss this appeal, we dismiss as moot appellees Maurice R. Povich and MoPo Productions, Inc.’s motion to dismiss the appeal filed January 2, 2009.



Finally, appellant also requests dismissal of his appeal as to all other parties.  We therefore dismiss the appeal in its entirety.  
See
 Tex. R. App. P. 42.1(a)(1), 43.2(f).  

PER CURIAM

PANEL:  MCCOY, J.; CAYCE, C.J.; and MEIER, J.  



DELIVERED:  March 12, 2009  

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.